Name: Commission Regulation (EEC) No 2740/88 of 1 September 1988 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat in the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 2. 9 . 88No L 244/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2740/88 of 1 September 1988 amending Council Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 stipulates that, under the procedure laid down in Article 12 of the same Regulation , the agricultural conversion rate for a Member State must be adapted so as to avoid the creation of new monetary compensatory amounts for pigmeat ; whereas, however, such adaptation may not entail the creation of a difference of more than eight points between the monetary gaps for pigmeat and cereals ; Whereas changes in market rates for sterling in the reference period 24 to 30 August 1988 , having regard to the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 2185/88 (4), would normally, in accordance with the provisions of Article 2 of Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3770/87 (6), entail an increase with effect as- from 5 September 1988 in the monetary compensatory amounts applicable for the United Kingdom to pigmeat ; whereas in the absence of any increase in the relevant compensatory amounts, a difference of more than eight points would develop between the monetary gaps for pigmeat and cereals ; whereas the agricultural conversion rate must therefore be adapted so as to limit the creation of these new compensatory amounts, allowing a difference of eight points between the monetary gaps ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 In Annex XI to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following line : Products Agricultural conversion rates 1 ECU = .... £ Applicable until 1 ECU = ... £ Applicable from 'Pigmeat 0,704020 4 September 1988 0,706696 5 September 1988 ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 September 1988 . (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 195, 23 . 7 . 1988 , p . 1 . 0 OJ No L 310, 21 . 11 . 1985, p . 4 . 6) OJ No L 355, 17 . 12. 1987, p . 16 . 2. 9 . 88 Official Journal of the European Communities No L 244/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1988 . For the Commission Frans ANDRIESSEN Vice-President